

 S910 ENR: National Sea Grant College Program Amendments Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 910IN THE SENATE OF THE UNITED
 STATESAN ACTTo reauthorize and amend the National Sea Grant College Program Act, and for other purposes.1.Short titleThis Act may be cited as the National Sea Grant College Program Amendments Act of 2020.2.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).3.Modification of Dean John A. Knauss Marine Policy Fellowship(a)In generalSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall.(b)Placements in CongressSuch section is further amended—(1)in the first sentence, by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(2)in paragraph (1), as designated by paragraph (1), in the second sentence, by striking A fellowship and inserting the following:(2)Placement priorities(A)In generalIn each year in which the Secretary awards a legislative fellowship under this subsection, when considering the placement of fellows, the Secretary shall prioritize placement of fellows in the following:(i)Positions in offices of, or with Members on, committees of Congress that have jurisdiction over the National Oceanic and Atmospheric Administration.(ii)Positions in offices of Members of Congress that have a demonstrated interest in ocean, coastal, or Great Lakes resources.(B)Equitable distributionIn placing fellows in offices described in subparagraph (A), the Secretary shall ensure that placements are equitably distributed among the political parties.(3)DurationA fellowship.(c)Effective dateThe amendments made by this section shall apply with respect to the first calendar year beginning after the date of the enactment of this Act.(d)Sense of Congress concerning Federal hiring of former fellowsIt is the sense of Congress that in recognition of the competitive nature of the fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), and of the exceptional qualifications of fellowship awardees, the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, should encourage participating Federal agencies to consider opportunities for fellowship awardees at the conclusion of their fellowships for workforce positions appropriate for their education and experience.4.Modification of authority of Secretary of Commerce to accept donations for National Sea Grant College Program(a)In generalSection 204(c)(4)(E) (33 U.S.C. 1123(c)(4)(E)) is amended to read as follows:(E)accept donations of money and, notwithstanding section 1342 of title 31, United States Code, of voluntary and uncompensated services;.(b)PrioritiesThe Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, shall establish priorities for the use of donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)), and shall consider among those priorities the possibility of expanding the Dean John A. Knauss Marine Policy Fellowship's placement of additional fellows in relevant legislative offices under section 208(b) of that Act (33 U.S.C. 1127(b)), in accordance with the recommendations under subsection (c) of this section.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the National Sea Grant College Program, in consultation with the National Sea Grant Advisory Board and the Sea Grant Association, shall—(1)develop recommendations for the optimal use of any donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)); and(2)submit to Congress a report on the recommendations developed under paragraph (1).(d)ConstructionNothing in this section shall be construed to limit or otherwise affect any other amounts available for marine policy fellowships under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), including amounts—(1)accepted under section 204(c)(4)(F) of that Act (33 U.S.C. 1123(c)(4)(F)); or(2)appropriated pursuant to the authorization of appropriations under section 212 of that Act (33 U.S.C. 1131).5.Reduction in frequency required for National Sea Grant Advisory Board reportSection 209(b)(2) (33 U.S.C. 1128(b)(2)) is amended—(1)in the paragraph heading, by striking Biennial and inserting Periodic;(2)by striking the first sentence and inserting the following: The Board shall report to Congress at least once every four years on the state of the national sea grant college program and shall notify Congress of any significant changes to the state of the program not later than two years after the submission of such a report.; and(3)in the second sentence, by adding before the end period the following: and provide a summary of research conducted under the program.6.Modification of elements of National Sea Grant College ProgramSection 204(b) (33 U.S.C. 1123(b)) is amended, in the matter preceding paragraph (1), by inserting for research, education, extension, training, technology transfer, and public service after financial assistance.7.Designation of new national sea grant colleges and sea grant institutesSection 207(b) (33 U.S.C. 1126(b)) is amended—(1)in the subsection heading, by striking existing designees and inserting Additional designations; and(2)by striking Any institution and inserting the following:(1)Notification to Congress of designations(A)In generalNot less than 30 days before designating an institution, or an association or alliance of two or more such institutions, as a sea grant college or sea grant institute under subsection (a), the Secretary shall notify Congress in writing of the proposed designation. The notification shall include an evaluation and justification for the designation.(B)Effect of joint resolution of disapprovalThe Secretary may not designate an institution, or an association or alliance of two or more such institutions, as a sea grant college or sea grant institute under subsection (a) if, before the end of the 30-day period described in subparagraph (A), a joint resolution disapproving the designation is enacted.(2)Existing designeesAny institution.8.Direct hire authority; Dean John A. Knauss Marine Policy Fellowship(a)In generalDuring fiscal year 2021 and any fiscal year thereafter, the head of any Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of that title, a qualified candidate described in subsection (b) directly to a position with the Federal agency for which the candidate meets Office of Personnel Management qualification standards.(b)Dean John A. Knauss Marine Policy FellowshipSubsection (a) applies with respect to a former recipient of a Dean John A. Knauss Marine Policy Fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)) who—(1)earned a graduate or post-graduate degree in a field related to ocean, coastal, and Great Lakes resources or policy from an accredited institution of higher education; and(2)successfully fulfilled the requirements of the fellowship within the executive or legislative branch of the United States Government.(c)LimitationThe direct hire authority under this section shall be exercised with respect to a specific qualified candidate not later than 2 years after the date that the candidate completed the fellowship described in subsection (b).9.Authorization of appropriations for National Sea Grant College Program(a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended—(1)by amending paragraph (1) to read as follows:(1)In generalThere are authorized to be appropriated to the Secretary to carry out this title—(A)$87,520,000 for fiscal year 2021;(B)$91,900,000 for fiscal year 2022;(C)$96,500,000 for fiscal year 2023;(D)$101,325,000 for fiscal year 2024; and(E)$105,700,000 for fiscal year 2025.; and(2)by amending paragraph (2) to read as follows:(2)Priority activities for fiscal years 2021 through 2025In addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated $6,000,000 for each of fiscal years 2021 through 2025 for competitive grants for the following:(A)University research on the biology, prevention, and control of aquatic nonnative species.(B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.(C)University research on the biology, prevention, and forecasting of harmful algal blooms.(D)University research, education, training, and extension services and activities focused on coastal resilience and United States working waterfronts and other regional or national priority issues identified in the strategic plan under section 204(c)(1).(E)University research and extension on sustainable aquaculture techniques and technologies.(F)Fishery research and extension activities conducted by sea grant colleges or sea grant institutes to enhance, and not supplant, existing core program funding..(b)Modification of limitations on amounts for administrationParagraph (1) of section 212(b) (33 U.S.C. 1131(b)) is amended to read as follows:(1)Administration(A)In generalThere may not be used for administration of programs under this title in a fiscal year more than 5.5 percent of the lesser of—(i)the amount authorized to be appropriated under this title for the fiscal year; or(ii)the amount appropriated under this title for the fiscal year.(B)Critical staffing requirements(i)In generalThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States Code, and under section 210 of this title, to meet any critical staffing requirement while carrying out the activities authorized under this title.(ii)Exception from capFor purposes of subparagraph (A), any costs incurred as a result of an exercise of authority as described in clause (i) shall not be considered an amount used for administration of programs under this title in a fiscal year..(c)Allocation of funding(1)In generalSection 204(d)(3) (33 U.S.C. 1123(d)(3)) is amended—(A)in the matter preceding subparagraph (A), by striking With respect to sea grant colleges and sea grant institutes and inserting With respect to sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects; and(B)in subparagraph (B), in the matter preceding clause (i), by striking funding among sea grant colleges and sea grant institutes and inserting funding among sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects.(2)Repeal of requirements concerning distribution of excess amountsSection 212 (33 U.S.C. 1131) is amended—(A)by striking subsection (c); and(B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.10.Repeal of requirement for report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is repealed.11.Technical correctionsThe National Sea Grant College Program Act (33 U.S.C. 1121 et seq.) is amended—(1)in section 204(d)(3)(B) (33 U.S.C. 1123(d)(3)(B)), by moving clause (vi) 2 ems to the right; and(2)in section 209(b)(2) (33 U.S.C. 1128(b)(2)), as amended by section 5, in the third sentence, by striking The Secretary shall and inserting the following:(3)Availability of resources of Department of CommerceThe Secretary shall.Speaker of the House of RepresentativesVice President of the United States and President of the Senate